NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            SEP 08 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 14-50208

              Plaintiff - Appellee,              D.C. No. 2:13-cr-00434-RGK-1

 v.
                                                 MEMORANDUM*
GERMAN QUINTANA-GAMEZ, AKA
German Quintana,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                          Submitted September 3, 2015**
                              Pasadena, California

Before: GRABER and WATFORD, Circuit Judges, and TUNHEIM,*** Chief
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable John R. Tunheim, Chief District Judge for the U.S.
District Court for the District of Minnesota, sitting by designation.
                                                                          Page 2 of 3
      The government charged German Quintana-Gamez with illegal reentry into

the United States under the Immigration and Nationality Act (INA), 8 U.S.C.

§ 1326(a), (b)(2). Quintana-Gamez moved to dismiss the indictment, alleging that

his prior removal order was invalid because, at the hearing, he was not afforded an

opportunity to seek voluntary departure. The district court denied the motion,

holding that even if Quintana-Gamez had been given a chance to request voluntary

departure, he would have been ineligible for that relief because of his 2001

aggravated felony conviction.

      The INA defines “aggravated felony” as including a “crime of violence . . .

for which the term of imprisonment [is] at least one year.” 8 U.S.C.

§ 1101(a)(43)(F). Corporal injury of a spouse, in violation of California Penal

Code § 273.5, is a “crime of violence,” which Quintana-Gamez does not dispute.

“[T]erm of imprisonment,” in turn, refers to the “period of incarceration or

confinement ordered by a court of law regardless of any suspension of the

imposition or execution of that imprisonment.” Id. § 1101(a)(48)(B).

      Under these definitions, Quintana-Gamez’s 2001 conviction plainly

constitutes an aggravated felony. He received a suspended sentence of three years’

imprisonment for that conviction. As the INA makes clear, the fact that Quintana-

Gamez actually served only 49 days in jail is irrelevant. That conclusion is
                                                                           Page 3 of 3
confirmed by United States v. Echavarria-Escobar, 270 F.3d 1265 (9th Cir. 2001),

where we held that a conviction resulting in an imposed sentence that is

subsequently suspended constitutes an aggravated felony. Id. at 1270–71.

      Quintana-Gamez contends that Echavarria-Escobar is at odds with our

decision in United States v. Gonzales, 506 F.3d 940 (9th Cir. 2007) (en banc). He

argues that Gonzales supports his position that “term of imprisonment” really

means “term of actual confinement.” As we stated in Gonzales, however, that case

and Echavarria-Escobar addressed “entirely different issue[s].” Id. at 944 n.3. In

Echavarria-Escobar, an illegal reentry case, we relied on our interpretation of the

INA’s definition of “term of imprisonment” to determine whether a conviction

resulting in a suspended sentence qualifies as an aggravated felony under U.S.S.G.

§ 2L1.2. Id. By contrast, in Gonzales, we considered whether a suspended

sentence could be counted as a “prior sentence” when calculating a defendant’s

criminal history score under U.S.S.G. § 4A1.2(c)(1)—an issue that had nothing to

do with the INA’s definition of “term of imprisonment.” Id. at 944–45, 944 n.3.

Accordingly, Gonzales neither overrules nor conflicts with our interpretation of

“term of imprisonment” under § 1101(a)(48)(B) in Echavarria-Escobar.

      AFFIRMED.